ol zi- oc y4asl ey -e yqsq a7 8e dollar_figure -oe department of the treasury internal_revenue_service washington d c contact person id number telephone number date oct ope e0- legend a b l u cc d employer tdentification number dear sir or madam this is in reply to the letter dated date as amended by the letter of date requesting various rulings concerning the consequences to a b and c by reason of the sale of b to d a is the common parent of a group of affiliated wholly owned direct and indirect subsidiary companies included in these holdings is b a coal company and certain other subsidiaries which are also in the coal business c a_trust was established to pay the claims for disability or death due to pneumoconiosis or black lung disease of present and former employees of b and certain other subsidiary coal companies owned by a c has been recognized as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code b and certain other subsidiaries of a have been purchased by d these coal companies have been merged into d and they no longer exist as separate companies the sponsorship of c has been effectively transferred to d continue to be covered under the trust the subsidiaries that participate in the trust will continue to contribute to the trust the amounts deemed sufficient to provide black lung benefits including administrative and other incidental_expenses as determined by using reasonable actuarial methods assumptions and calculations it has been represented that ali of the employees of b will the trust instrument governing c will be amended to reflect certain changes necessitated by the above described merger however it has been represented that the general terms and purposes of the trust agreement governing c will remain the same as will the duties and obligations of the trustees as modified in the letter of date the following rulings have been requested re whether the trust agreement as amended pursuant to the proposed amendment will continue to qualify as a tax-exempt_trust under sec_501 c whether under the trust agreement as amended pursuant to the proposed amendment the payment of claims and liabilities of present and former employees of the coal company and subsidiaries of d as it is now presently known and operating for disability or death due to pneumoconiosis or black lung disease under the black_lung_acts as defined in section c black lung liabilities will not result in an act of self-dealing within the meaning of sec_4951 of the code with respect to a or d whether under the trust agreement as amended pursuant to the proposed amendment the payment of black lung liabilities will not result in a taxable_expenditure within the meaning of sec_4952 of the code with respect to d and or a whether under the trust agreement as amended pursuant to the proposed amendment the payment of black lung liabilities will not result in excess_contributions within the meaning of sec_4953 of the code with respect to d and or a sec_501 of the code exempts from federal_income_tax trusts created or organized in a satisfy in whole or in part coal mine operators’ liabilities for the united_states exclusively to disability or death due to pneumoconiosis under black_lung_acts insurance exclusively covering liability and c of such trust including tegal accounting actuarial and trustee expenses_incurred in connection with the operation of the trust and the processing of claims against such person under black_lung_acts to pay administrative and other incidental_expenses to pay premiums for b sec_501 of the code provides in part that no part of the assets of the trust may be used for or diverted to any purpose other than the purposes described in sec_501 sec_4951 of the code imposes a tax on each act of self-dealing between a disqualified_person and a_trust described in sec_501 sec_4951 d e of the code states that for purposes of sec_4951 the term self- dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of such a_trust sec_4951 of the code defines the term disqualified_person as including a corporation of which substantial contributors foundation managers or owners of more than a set interest in a corporation partnership or trust own more than percent of the total combined voting power of the corporation sec_4952 of the code imposes a tax on each taxable_expenditure sec_4952 provides that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a_trust described in section s0l c other than for a purpose specified in such section sec_4953 imposes a tax on the excess_contributions made by a person to or under a_trust or trusts described in sec_50i c re sec_4953 of the code provides in part that the term excess_contribution means the amount by which the amount contributed for a taxable_year to a sec_50 c trust exceeds the allowable deduction for that year under sec_192 sec_192 i a of the code provides that the deduction for contributions to a section s0l c trust shall be determined by using reasonable actuarial methods and assumptions the income_tax regulations for both sec_4951 and sec_4952 of the code state in part that the regulations and rulings under the corresponding provisions of sec_4941 self-dealing taxable-expenditures and definitions and special rules shal apply to sec_4951 and sec_4952 where appropriate the information and representations made in this request for a ruling indicate that after the merger c will continue to operate and pay benefits in a manner consistent with the provisions of sec_50l c of the code in addition contributions to the trust will continue to be made based on actuarial computations b as a contributor to the trust is a disqualified_person under sec_4951 a of the code similarly a as the parent of b is result of the sale d has become a disqualified_person both as an owner and as a substantial_contributor to c c’s sole activity is to be the direct payment of black lung benefits to the employees and retirees of b and certain other subsidiary companies prior to the sale of these companies and d's employees as a successor to b a disqualified_person under sec_4951 asa accordingly based on the representations made we rule as follows the trust agreement as amended pursuant to the proposed amendment will continue to qualify as a tax-exempt_trust under sec_501 under the trust agreement as amended pursuant to the proposed amendment the is now presently known and operating for disability or death due to pneumoconiosis or black payment of claims and liabilities of present and former employees of the c and subsidiaries of d as it lung disease under the black_lung_acts as defined in sec_501 c black lung liabilities will not result in an act of self-dealing within the meaning of sec_4951 of the code with respect to d and or a _ under the trust agreement as amended pursuant to the amendment the payment of black lung liabilities will not result in a taxable_expenditure within the meaning of sec_4952 of the code with respect to d and or a under the trust agreement as amended pursuant to the amendment the payment of black lung liabilities will not result in excess_contributions within the meaning of sec_4953 of the code with respect to d and or a this ruling is directed only to the organizations that requested it sec_6110 j of the code provides that it may not be used or cited as precedent we are informing your key district of this ruling because this letter could help resolve any question about your exempt status you should keep it in your permanent records re if you have any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter concerning reporting requirements please contact your key district_director for other matters including questions sincerely signed gerland a carter garland a carter chief exempt_organizations technical branch
